Citation Nr: 1033725	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  06-28 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to June 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The issues of entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are  referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

A review of the claims file reveals that a remand is necessary 
before a decision on the merits of the claim can be reached.  

The Veteran has filed claims of entitlement to service connection 
for peripheral neuropathy of the upper and lower extremities.  
The Veteran's representative has indicated that the Veteran's 
diabetic peripheral neuropathy restricts his activities.  
Consequently, the Board finds those claims are inextricably 
intertwined with the Veteran's pending claim for an increased 
rating for diabetes mellitus.  The appropriate remedy where a 
pending claim is inextricably intertwined with other claims is to 
remand the claim on appeal pending the adjudication of the 
inextricably intertwined claims.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Additionally, a VA examination should be 
scheduled to determine the current severity of the Veteran's 
diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected diabetes 
mellitus.  The claims folder should be 
reviewed and that review should be 
reflected in the examination report.  The 
examiner should state the treatment regimen 
in place for management of the disease, 
including the dosage of insulin or oral 
hypoglycemic agents, any dietary 
restrictions, and any medically required 
regulation of activities (avoidance of 
strenuous occupational and recreational 
activities) due to diabetes mellitus or its 
complications.  The examiner should note 
whether the diabetes produces episodes of 
ketoacidosis or hypoglycemic reactions 
requiring hospitalization or visits to a 
diabetic care provider, progressive loss of 
weight and strength, or other 
complications.   The examiner should also 
indicate whether a diagnosis of peripheral 
neuropathy of the upper and lower 
extremities is appropriate.  

2.  Adjudicate the issues of entitlement to 
service connection for peripheral 
neuropathy of the upper and lower 
extremities, claimed as due to service-
connected diabetes mellitus.  If the issues 
are denied, inform the Veteran of his 
appeal rights.

3.  Then, readjudicate the issue on appeal 
for an increased rating for diabetes 
mellitus.  If the decision remains adverse 
to the Veteran issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



